DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10, 19 and 20 are are unclear, leaving the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition of the subject matter of said claim unclear for the following reasons:
F corresponding to a policy set F or a different decryption key. It rendered the subsequent convert step ambiguous.
Regarding to the limitation “the encryption element F being not to be decrypted with a decryption key skf corresponding to a policy f satisfied by the attribute x” is a negative limitation that rendered the claim indefinite because it was an attempt to claim the encryption element F can be decrypted by any key other than the decryption key skf.
Regarding to the term “an encryption element Cx in which an attribute x is set” is vague and unclear because it leaves the reader in doubt as to the meaning of “an attribute x is set” in relation to an encryption element Cx, thereby rendering the definition of the subject-matter of said claim unclear.
Regarding to the term “an encryption element F in which the plaintext μ is set” is vague and unclear because it leaves the reader in doubt as to the meaning of “the plaintext μ is set” in relation to an encryption element F, thereby rendering the definition of the subject-matter of said claim unclear. Further, an encryption element F is defined the same as the encryption element C which is unclear if two elements should be considered as the same or not.
 Dependent claims 11-18 are also rejected for inheriting the deficiencies of the independent claims from which they depend on.

Claim 11 is further rejected because the limitation “a random number R is set for the encryption element F” is vague and unclear because it leaves the reader in doubt as to the meaning of the term “set” for the encryption element F. Further, it’s unclear if the random number R is set in addition to the plaintext μ in claim 1.  Thereby rendering the definition of the subject-matter of said claim unclear.

Claim 12 is further rejected because the following symbols or notations are not defined:
Formula 1: Z, q, Zq, Zqnxm, U, R, 
    PNG
    media_image1.png
    38
    69
    media_image1.png
    Greyscale
, Zqn, Х, T, 

Formula 3: LWE (The acronym as recited should be spelled out and/or defined the first time it is recited in the claim), 
Formula 4: v, P, ev(k)

Claim 13 is further rejected because the following symbols or notations are not defined:
Formula 6: P0M, P0Mxm,
Claim 16 is further rejected because the following symbols or notations are not defined:
Formula 7: 0(M+N+1)xn’, Df^

Claim 17 is further rejected because the following symbols or notations are not defined:
Formula 7: 0(M+N+1)xn’

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry et al. (Pub. No.: US 2013/0216044, hereinafter Gentry) in view of Thota et al. (Pub. No.: US 2015/0381578, hereinafter Thota) and Mori et al. (Pub. No.: US 2013/0246813, hereinafter Mori).
Regarding claim 10: Gentry discloses A homomorphic computation device comprising:
processing circuitry to (Gentry - [0028]: Fig. 1, The system 100 may include at least one circuitry 102 (such as an integrated circuit) that, may in certain exemplary embodiments include one or more processors):
x in which an attribute x is set, and an encryption element F in which the plaintext μ is set, the encryption element F being not to be decrypted with a decryption key skf [corresponding to a policy f satisfied by the attribute x] (Gentry - [0033]: generates ciphertexts c1, . . . ci that encrypt the query π1, . . . , πt under pk. For example, each πi could be a single bit of the query. Now, let the circuit C express a search engine server 2 search function for data stored in storage 3. The server 2 sets ci*←Evaluate (pk, Ci, c1, . . . , ct));
convert the ciphertext ct into a ciphertext ct˜ by converting, with the encryption element F, the encryption element C included in the acquired ciphertext ct into an encryption element C˜ that can be decrypted with a decryption key skF [corresponding to the acquired policy set F] (Gentry - [0065]: The public key of BGV-type cryptosystems includes additional components to enable converting a valid ciphertext with respect to one key into a valid ciphertext encrypting the same plaintext with respect to another key. See also [0066]); 
perform homomorphic computation g on the converted ciphertext ct˜, to generate a ciphertext ct* (Gentry - [0090]: the system 100 performs the operation of performing homomorphic evaluation of a function on one or more input ciphertexts).
However Gentry doesn’t explicitly teach, 
a decryption key skf corresponding to a policy f satisfied by the attribute x,
acquire a policy set F that is a set of policies,
a decryption key skF corresponding to the acquired policy set F, and
perform homomorphic computation g on the converted ciphertext ct˜, to generate a ciphertext ct*
In an analogous art, Thota discloses:
acquire a policy set F that is a set of policies (Thota - [0072]: the processor 450 receives encryption rules from the controller set 320);
a decryption key skf corresponding to a policy f satisfied by the attribute x and decryption key skF corresponding to the acquired policy set F (Thota - [0079]: the rule attribute sets 625 for each of these rule types specifies (1) an encryption type 630 that specifies the type of encryption/decryption to use, and (2) a key identifier 635 that identifies the key to use for the encryption/decryption).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gentry with Thota so that a decryption key is identified based on a set of rules . The modification would have allowed the system to identify a decryption key. 
Regarding claim 19: this claim defines an encryption system claim that corresponds to a homomorphic computation device claim 10 and does not define beyond limitations of claim 10. Therefore, claim 19 is rejected with the same rational as in the rejection of claim 10. Furthermore, Gentry in para. [0033] discloses an encryption device by making encrypted queries to search engines. Referring to FIG. 2 and [0327] discloses the computer program instructions (e.g. encryption)  may be loaded onto a computer, other programmable data processing apparatus, or other devices to cause a series of operational steps to be performed on the computer, other programmable apparatus or other devices to produce a computer implemented process such that the instructions which execute on the computer or other programmable apparatus provide processes for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.
Regarding claim 20: this claim defines a non-transitory computer readable medium claim that corresponds to a homomorphic computation device claim 10 and does not define beyond limitations of claim 10. Therefore, claim 20 is rejected with the same rational as in the rejection of claim 10. Furthermore, Gentry in para. [0028] and Fig. 1 discloses a ciphertext acquisition process, a ciphertext conversion process and a homomorphic computation process. Thota in para. [0072] discloses a policy acquisition process as processor 450. The motivation to combine is similar as claim 10.

Allowable Subject Matter
Claims 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 112b, set forth in this Office action, are overcome. The reason for allowance will be furnished upon allowance of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mori et al. (Pub. No.: US 2013/0246813) - Aplication response unit that determines whether or not encryption is necessary for database operation command, and if encryption is necessary, selects encryption algorithm corresponding to data and/or metadata, performs encryption. 
Norrman et al. (Pub. No.: US 2017/0104752) - A method of processing a ciphertext, the method includes: acquiring a part of a plurality of encrypted elements included in the ciphertext, each of the plurality of encrypted elements being an encrypted element in which values of a plurality of elements in a multidimensional determination target vector are respectively encrypted by homomorphic encryption.
Sakemi et al. (Pub. No.: US 2017/0104752) - A method of processing a ciphertext, the method includes: acquiring a part of a plurality of encrypted elements included in the ciphertext, each of the plurality of encrypted elements being an encrypted element in which values of a plurality of elements in a multidimensional determination target vector are respectively encrypted by homomorphic encryption.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 





/MENG LI/
Primary Examiner, Art Unit 2437